           Case 1:18-cr-00735-KPF Document 67 Filed 03/19/21 Page 1 of 1




     March 19, 2021



                                                                     MEMO ENDORSED
     VIA ECF
     The Honorable Katherine Polk Failla
     United States District Judge
     United States District Court
     Southern District of New York
     40 Foley Square
     New York, New York 10007

     Re:    United States v. DeAquino and Zavala, 18 CR 735 (KPF)

     Dear Judge Failla:

     With the consent of the government, I write to seek an adjournment of about three weeks
     of Mr. Zavala’s sentencing, which is currently scheduled for April 13, 2021. I will be on
     trial before Judge Schofield during the week of April 12, 2021 and therefore ask that the
     date be moved so that I can prepare for and be present for the sentencing after the trial
     concludes.


     Respectfully submitted,

     /s/Julia Gatto
     Julia L. Gatto
     Assistant Federal Defender
     (212) 417-8750

     cc:    AUSA Justin Rodriguez (via ECF)
            David S. Greenfield, Esq. (via ECF)



Application GRANTED. The sentencing scheduled for April 13, 2021, is
hereby ADJOURNED to May 14, 2021, at 3:00 p.m., in Courtroom 618 of the
Thurgood Marshall Courthouse, 40 Foley Square, New York, New York.
Defendant's sentencing submission shall be due two weeks in advance of
sentencing and the Government's submission is due one week in advance of
sentencing.
                                                    SO ORDERED.
Dated:      March 19, 2021
            New York, New York



                                                    HON. KATHERINE POLK FAILLA
                                                    UNITED STATES DISTRICT JUDGE
